Citation Nr: 9900095	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.  

This matter arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied a claim for service 
connection for COPD as a result of exposure to herbicides, 
asbestos, and coal dust.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution 
of the issue.


CONTENTIONS OF APPELLANT ON APPEAL


The veteran contends that he was exposed to coal dust, lead 
dust, asbestos and Agent Orange during active service at Fort 
Campbell, Kentucky.  He maintains that this exposure caused 
COPD and other lung disorders; he requests service connection 
for COPD.  In addition, the veteran feels that his children's 
health problems are related to his exposure to toxic 
substances during active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence of a well-grounded claim for service connection for 
COPD.





FINDING OF FACT

There is no competent medical evidence of a nexus between 
COPD or any other lung disorder diagnosed post-service 
(asbestosis, bronchitis, pneumonia) and the veterans active 
military service.


CONCLUSION OF LAW

The claim for service connection for COPD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
lung disorder or breathing problems.  Service department 
records indicate that the veteran was an ammunition storage 
specialist and held a proficiency certificate as a heating 
equipment operator.  He was assigned to an ordnance company 
at Fort Campbell, Kentucky and had no foreign service.  

In February 1997, the veteran submitted a claim for VA 
benefits.  He reported that he had been exposed to coal dust 
and had a serious bronchial condition that began in 1961 or 
1962.  He also reported that while at Fort Campbell, he 
helped load containers thought to contain Agent Orange.  He 
reported that he had three children, the oldest had spina 
bifida, another daughter had intestinal problems and 
miscarriages, and the son had allergies.  The veteran felt 
that all of these problems were caused by his exposure to 
coal dust and Agent Orange during active service.

The veteran also submitted a letter dated in July 1995 from 
Kenneth Hurvitz, MD.  According to Dr. Hurvitz, the veteran 
had severe lung disease and was limited in any exertion and 
was sternly advised to avoid any exposure to dust or 
particulate in the air.

Private medical reports from St. Elizabeth's Hospital reflect 
treatment and hospitalization at various times from 1992 to 
1996 for COPD, bronchitis, pneumonia, asbestosis and other 
breathing problems.  A December 1996 report notes asbestosis 
and emphysema for 7 to 10 years with progressive dyspnea for 
the recent 10 to 15 years.  The report notes that the veteran 
still worked in the cement finishing business but quit 
smoking 14 years earlier.  

Another December 1996 report from St. Elizabeth's notes that 
the veteran continued to work in construction and was exposed 
to fine particulate such as cement dust causing severe cough 
and shortness of breath.  He was admitted the night before 
due to severe coughing.  The impression was exacerbation of 
COPD, upper respiratory infection, and asthma.

VA outpatient treatment reports received in March 1997 
reflect that the veteran was treated in 1997 for breathing 
problems that he reportedly attributed to Agent Orange and 
asbestos.  A report dated February 4, 1997, indicates that 
the veteran had reportedly been exposed to asbestos and Agent 
Orange while doing construction work in Algeria in the 
1970's.  He also reported that he had been treated privately 
for bronchitis and for pneumonia.  He also reported that he 
quit smoking a year earlier.  A later dated February 1997 
report notes an assessment of COPD and other health problems.

In August 1997, the veteran reported that during active 
service his occupation was Army heating equipment operator.  
He reported that he had been a cement mason from 1962 to the 
current date.  He also reported that he had been treated at 
Longwood Hospital in 1967 for pneumonia and at Court Street 
Clinic in Boston in 1970 for lung problems.  

In August 1997 the veteran underwent VA general medical and 
pulmonary examinations.  According to the general medical 
examination report, the findings were pulmonary in nature.  
According to the pulmonary examination report, the veteran 
had a 5-year history of progressive shortness of breath.  The 
veteran reported frequent respiratory infections with 
bronchitis during active service.  He also reported exposure 
to asbestos and canisters of Agent Orange during active 
service.  Past medical history included one to two 
hospitalizations per year for exacerbation of shortness of 
breath and for repeated pneumonia.  He reported smoked one 
pack of cigarettes per day from age 16 to 40 and then quit.  
The diagnosis was COPD with chronic bronchitis.

In September 1997, the veteran again reported exposure to 
asbestos and coal dust at Fort Campbell and also reported 
exposure to lead dust while there. 

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In addition, regulations pertaining to Agent 
Orange exposure stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne and other acneform disease consistent with 
chloracne, Hodgkins disease, multiple myeloma, non-Hodgkins 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and soft 
tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

There is no medical evidence of any breathing disorder during 
active service.  Since active service, the veteran has 
received diagnoses of COPD, bronchitis, asbestosis, 
pneumonia, and other lung/breathing disorders.  
Significantly, however, there is no competent evidence of a 
nexus between any of the disorders diagnosed post-service and 
the veterans period of active service.  None of the doctors 
who have diagnosed COPD has related that condition to 
service.  Without medical evidence of a nexus, there is no 
basis for a grant of service connection.  See 38 C.F.R. 
§ 3.303 (1998).  Moreover, the medical evidence of record 
tends to show that his COPD began many years after active 
service and is attributed at least in part to his civilian 
occupation (cement finishing).

Although the veteran has attempted to link current lung 
disorders to active service, he, as a layperson without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
this regard, the Board emphasizes that a well-grounded claim 
must be supported by competent evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, his claims that his lung condition was 
caused by exposure to toxic substances during active service, 
including Agent Orange, are not supported by competent 
evidence of exposure to such chemicals during active service.  
However, assuming arguendo that the veteran was exposed as 
alleged, he has still not presented evidence of a current 
diagnosis of any disease associated with exposure to 
herbicides, or any medical evidence linking his current 
conditions to any such alleged exposure to any toxic 
substance during active service.  Finally, the Board must 
point out that while the medical evidence of record does not 
indicate any exposure to toxic substances during active 
service, the veteran himself reported that he was exposed to 
Agent Orange and asbestos in Algeria in the 1970's as a 
civilian construction worker. 

In the view of the foregoing, the Board must conclude that 
there is no competent medical evidence to establish a nexus 
between COPD or other lung disorders and active military 
service.  In the absence of competent evidence to support the 
claim, the claim must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Although it does not appear that the RO has attempted to 
obtain records of reported pneumonia treatment during 1967 or 
1970, because the service medical records are completely 
devoid of any evidence of lung problems and the earliest 
reported pneumonia occurred 5 years after active service, the 
Board does not feel that any such records, even if obtained, 
would serve to well-ground the claim.  
 
It appears that the RO denied the veterans claim on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the United States Court of Veterans 
Appeals has held that when a RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
claim for service connection for COPD and the reasons why his 
current claim is inadequate.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for COPD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
